Case: 16-10025      Document: 00513814323         Page: 1    Date Filed: 12/28/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 16-10025                             FILED
                                  Summary Calendar                   December 28, 2016
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHANSAVATH THIPPRACHACK,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-196-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:*
       Chansavath Thipprachack challenges the sufficiency of the factual basis
supporting his guilty plea to the charge of possession of a firearm by a convicted
felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He contends that the
Supreme Court’s decision in McFadden v. United States, 135 S. Ct. 2298 (2015),
calls into question our holding in United States v. Dancy, 861 F.2d 77, 81-82
(5th Cir. 1988), that the offense does not require knowledge of a firearm’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10025    Document: 00513814323    Page: 2   Date Filed: 12/28/2016


                                No. 16-10025

interstate nexus. Relying on Nat’l Fed’n of Indep. Bus. v. Sebelius, 132 S. Ct.
2566 (2012), Thipprachack additionally contends that § 922(g)(1) is
unconstitutional because it exceeds the federal government’s power under the
Commerce Clause.
      Because McFadden does not unequivocally direct this court to overrule
Dancy, “we are not at liberty to overrule our settled precedent.” United States
v. Alcantar, 733 F.3d 143, 146 (5th Cir. 2013). Moreover, as Thipprachack
concedes, his Commerce Clause argument is foreclosed by Alcantar, which
rejected a similar challenge to the constitutionality of § 922(g)(1). Alcantar,
733 F.3d at 145-46.
      The judgment of the district court is AFFIRMED. The Government’s
motion for summary affirmance is DENIED. See Groendyke Transp., Inc. v.
Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). Its alternative motion for an
extension of time is DENIED as unnecessary.




                                      2